Citation Nr: 9920816	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for malaria.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This appeal arises from a rating decision of March 1996 at 
the Jackson, Mississippi, Regional Office (RO).  The veteran 
appeared in December 1997 before the undersigned member of 
the Board of Veterans' Appeals (Board) for a hearing.  
However, due to an extended medical leave, the undersigned 
Board member was unable to consider the appeal in a timely 
manner.  The veteran was advised of this and he requested 
another hearing before a member of the Board at the RO.  The 
case was then remanded to the RO for a hearing.  A hearing 
was scheduled in June 1999, however, in a June 1999 
statement, the veteran then requested a video hearing.  The 
case was returned to the Board.  At this time the Board 
member who conducted the December 1997 hearing has returned 
from the extended medical leave and can now consider the 
veteran's appeal.  Accordingly, the Board will proceed with 
consideration of the veteran's case without scheduling an 
additional hearing.


FINDINGS OF FACT

1.  Service connection for malaria was denied in an October 
1971 rating decision.

2.  The evidence received subsequent to that decision is not 
new and material.


CONCLUSION OF LAW

The October 1971 rating decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for 
malaria.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in October 1971, service connection for 
malaria was denied.  The veteran was advised of this decision 
in a letter to him, dated in November 1971.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's October 1971 decision is a final determination and was 
the last decision to address the issue of service connection 
for malaria, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.

Private hospital records for admission in January 1983 show 
diagnoses of acute upper respiratory infection and vascular 
headaches.  The records note that the veteran had malaria in 
1966 that was adequately treated.  Private hospital records 
for admission from October 1988 to November 1988 note a 
discharge diagnosis of probable vascular headache.  These 
private medical records are new since they were not 
previously of record.  However, the 1983 records that 
indicate a history of malaria are presumably based on a 
history provided by the veteran.  However, such a history has 
been previously considered and rejected by the RO.  See 
Reonal v. Brown, 5 Vet. App. 154 (1993).  Additionally, none 
of these records shows that the veteran has residuals of 
malaria or provides a basis to find that the veteran had 
malaria in service.  Therefore, these records provide no 
material evidence which shows that the veteran had malaria in 
service.  

The veteran provided two lay statements, dated in February 
1996, which note that he wrote home when he was in service 
and indicated he was hospitalized for malaria.  However, the 
service medical record note that he was hospitalized in 
service and a consultation record contains an entry which 
notes malaria.  Therefore, this part of the lay statements is 
cumulative of evidence in the service medical records and 
thus not new.  These statements also indicate that he has had 
symptoms of malaria following service.  However, the authors 
of these statements are not shown to be medical professionals 
and are thus not competent to render medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the assertions that he has had recurrences of 
malaria are not material.

The veteran provided testimony before the undersigned member 
of the Board in December 1997.  The veteran claimed that he 
was hospitalized during service and the hospitalization was 
not in his service medical records.  However, the service 
medical records do show that he was hospitalized and the 
diagnosis was fever of undermined origin, etiology unknown.  
Therefore, his testimony as to the inservice hospitalization 
is cumulative of the contents of the service medical records 
and is thus not new.  The veteran also testified that he was 
advised after he was hospitalized not to give blood due to 
malaria.  However, a statement as to what a physician said 
does not constitute material medical evidence.  Warren v. 
Brown, 6 Vet. App. 4 (1993).  The veteran testified the he 
has continued to have the symptoms he had when he was 
hospitalized in service.  Additionally, the veteran's wife 
testified concerning his symptoms after service.  However, 
the veteran and his wife are not shown to be medical 
professionals, and thus are not competent to render opinions 
as to medical diagnoses or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, their testimony does not 
provide material evidence that the veteran had malaria in 
service.

The evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for malaria.  
Either alone or in conjunction with the evidence previously 
of record, the received evidence is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for malaria is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received and the claim 
for service connection for malaria is not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

